DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 04/18/2022, applicant amended claims 1, 12 and 16; and added new claim 17.  Claims 1 – 17 are still pending in this application. 

Response to Arguments

Applicant’s arguments with respect to claims 1 - 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 9 and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S PreGrant Publication No. 2015/0015908 A1, previously cited in an Office Action dated 06/29/2021, hereinafter ‘Tanaka’) in view of Song (U.S PreGrant Publication No. 2015/0212770 A1, hereinafter ‘Song’) and further in view of Cross et al. (U.S PreGrant Publication No. 2010/0242102 A1, hereinafter ‘Cross).

With respect to claim 1, Tanaka teaches an information processing system (i.e., an image forming system, ¶0036) comprising: a network device (e.g., an image forming apparatus 130, ¶0036), use of which by a user is permitted beforehand for a period set beforehand (Figs. 7, 15 and/or 16); and an information processing apparatus (e.g., a cloud print management server 120, ¶0036, Fig. 1) that manages first information for identifying the user and second information for identifying the network device in connection with each other (e.g., that manage user ID and identification information (printer name) of the image forming apparatus 130 in relation with each other’s, ¶0044 - ¶0045, ¶0051, Fig. 7), wherein the information processing apparatus includes a first processor (e.g., a central processor can be included, ¶0242) configured to prepare a temporary account in correlation with the network device corresponding to the second information in a case where an application for use including the first information and the second information is received (e.g., configured to prepare a unknown account (or Temporary ID) in association with the identification information of the image forming apparatus 130 in a case when an installed application is used, ¶0089, ¶0093, ¶0185, ¶0194, Fig. 10), and notify information to be used to authenticate the prepared temporary account to a portable terminal used by the user to make the application (e.g., after preparing the unknown account (or Temporary ID), provide (send) authentication information (e.g., a display in order to log  in) to a mobile terminal 300, ¶0047, ¶0049, ¶0078), and the network device includes a second processor (e.g., an authentication processor 134, ¶0066, Fig. 6) configured to apply operational setting prepared in the portable terminal for the temporary account in a case where the information to be used to authenticate the temporary account is acquired (e.g., after logging, and depending of the types of authority, certain settings can be applied, ¶0038, ¶0049 - ¶0051, ¶0059, ¶0070, ¶0076 - ¶0077, ¶0156 and ¶0160), but fails to specifically teach (a) wherein said information processing apparatus manages registered function-specific setting information and service-specific authentication information that includes a period of use in correlation with the first information; and (b) receive a user information of the user, confirm automatically whether the user is permitted to use the network device based on whether the user information is included in the first information,  and that said temporary account in correlation with the network device is generated in response to having confirmed that the user information matches the first information.
However, in the same field of endeavor of creating and deleting temporary account, Song broadly teaches wherein the information processing apparatus manages registered function-specific setting information and service-specific authentication information that includes a period of use in correlation with the first information (e.g., This reference teaches manages registered setting information (e.g., number of pages, etc) and “service” authorization information including a valid time period in association with a logged user (upon inputting password), ¶0023, ¶0080 - ¶0081, ¶0091, ¶0108, ¶0122 - ¶0123, Figs. 12 & 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Tanaka as taught by Song since Song suggested in ¶0080 - ¶0081, ¶0108, ¶0122 - ¶0123 and Figs. 12 & 13 that such modification of managing information that include settings and authorization would regulate (control/limit) the use of the functions of the logged user to use the temporary account in order to avoid other persons view or perform jobs and strengthen security.
Tanaka, modified by Song, fails to teach above difference (b).  However, the missing limitations of difference (b) are well known in the art as evidenced by Cross.  In particular, Cross teaches: receive a user information of the user (e.g., after user inputs his/her information, said information is received by a second apparatus, ¶0014, ¶0019), confirm automatically whether the user is permitted to use the network device based on whether the user information is included in the first information (e.g. once (when) the information is received by said second apparatus, it’s verified so that the user is permitted/allowed, ¶0019, ¶0024, ¶0032, Fig. 3), generate a temporary account in correlation with the network device in a case where an application for use including the first information is received and in response to having confirmed that the user information matches the first information (e.g., generate a temporary credential, as account,  in response to that the user is verified, ¶0019).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing system of Tanaka in view of Song as taught by Cross since Cross suggested in ¶0019, ¶0024, ¶0032 and Fig. 3 that such modification would increase security level and access the server after identifying the user in order to be able to use a service under safe (or trusted) environment.

With respect to claim 2, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 1, wherein the first processor is configured to acquire the operational setting for the network device as a target for the application from the portable terminal and apply the operational setting to the network device in a case where the temporary account is prepared (e.g., after the unknown account (or Temporary ID) is prepared, the authentication information is provided to the mobile terminal 300 in order to log in; and upon being logged, certain setting can be applied depending of the authorization information , ¶0038, ¶0049 - ¶0051, ¶0059, ¶0070, ¶0076 - ¶0077, ¶0156 and ¶0160).

With respect to claim 3, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 2, wherein a range of the operational setting to be applied to the network device is determined in accordance with a function that the user is permitted to use (e.g., If a range of values of temporary IDs and a range of values of guest IDs are arranged in advance, the image forming apparatus 130 is capable of distinguishing between a temporary ID and a guest ID from the value of an input local ID, ¶0100).

With respect to claim 4, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 2, wherein a range of the operational setting to be applied to the network device is determined in accordance with a function for which the user made the application through the portable terminal (e.g., Various types of setting will be applied or set according to a range of values of temporary IDs and the range of values of guest and from a print instruction, ¶0077 - ¶0078, ¶100, ¶0106, ¶0216, Fig. 24).

With respect to claim 5, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 2, wherein the operational setting to be applied to the network device is determined in accordance with a request from the network device (e.g., a logical printer 210 sends a held print job to an image forming apparatus 130 specified by the user and causes that image forming apparatus 130 to print a print job (push method), or, in response to an obtaining request from an image forming apparatus 130, provides the print job to that the image forming apparatus 130 (pull method), ¶0048).

With respect to claim 9, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 1, wherein the second processor is configured to acquire the operational setting for the network device directly from the portable terminal carried by the user, and set the operational setting for the network device (e.g., setting set (applied or instructed) from the mobile terminal 300 are sent to the cloud management server 120 or/and cloud print service 210 to be forwarded to the image forming apparatus 130, Fig. 8, ¶0226).

With respect to claim 12, it recites similar limitations as claim 1 and therefore claim 16 is rejected for the same reasons set forth in the rejection of claim 1.

With respect to claim 13, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 12, wherein the second processor is configured to receive a notification of deletion of the temporary account, or a notification of a period for which use of the temporary account is permitted, from the information processing apparatus (e.g., an arrival of expiration time is given (notified) prior deleting, Fig. 7).

With respect to claim 14, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 12, wherein the second processor (e.g., said authentication processor 134, ¶0066, Fig. 6) is configured to manage information related to use of the temporary account on a basis of information included in the instruction to prepare the temporary account (e.g., configured to manage information associated with the accounts on the basis of unknown accounts (or temporary ID), ¶0066, ¶0089, ¶0135). 

With respect to claim 15, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 14, wherein the second processor (e.g., said authentication processor 134, ¶0066, Fig. 6) is configured to notify, in a case where a change related to use of the temporary account is received, the information processing apparatus of the received change (e.g., after preparing the unknown account (or Temporary ID), an administrator can change/inputs setting instruction by operating an management terminal 10 so that the next time the user logs in, settings will be displayed according to the changed/input setting instruction made by the administrator, ¶0051, ¶0055, ¶0063).

With respect to claim 16, it recites similar limitations as claim 1 and therefore claim 16 is rejected for the same reasons set forth in the rejection of claim 1.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and Cross, and further in view of Dalaa (U.S PreGrant Publication No. 2016/0259602 A1, hereinafter ‘Dalaa’).

With respect to claim 6, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 1, but fails to teach: wherein the first processor is configured to delete the temporary account related to the user in a case where the period for which the use by the user is permitted has elapsed.
However, the mentioned claimed limitations are well-known in the art as evidenced by Dalaa.  In particular, Dalaa teaches: wherein the first processor is configured to delete the temporary account related to the user in a case where the period for which the use by the user is permitted has elapsed (Dalaa: e.g., deleting a temporary account related to a user in a case when a certain time has passed, ¶0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and Cross as taught by Dalaa since Dalaa suggested in ¶0046 that such modification of deleting temporary account after time elapsed would provide an expiration time in order to avoid accumulation of unknown users in a memory.

With respect to claim 7, the integration of Tanaka, Song, Cross and Dalaa teaches the information processing system according to claim 6, wherein Dalaa teaches the first processor is configured to instruct the network device corresponding to the temporary account to delete the setting (Dalaa: e.g., settings included in the deleted temporary account are also deleted, ¶0046, ¶0092, ¶0150).

With respect to claim 10, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 9, but fails to teach: wherein the second processor is configured to delete the operational setting registered in correlation with the temporary account related to the user in a case where the period for which the use by the user corresponding to the temporary account is permitted has elapsed.  
However, Dalaa teaches: wherein the second processor is configured to delete the operational setting registered in correlation with the temporary account related to the user in a case where the period for which the use by the user corresponding to the temporary account is permitted has elapsed (Dalaa: e.g., deleting an temporary account related to a user in a case when a certain time has passed, ¶0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and Cross as taught by Dalaa since Dalaa suggested in ¶0046 that such modification of deleting temporary account after time elapsed would provide an expiration time in order to avoid accumulation of unknown users in a memory.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song, Cross and Dalaa, and further in view of Iwasaki (U.S PreGrant Publication No. 2015/0154484 A1, hereinafter ‘Iwasaki’).

With respect to claim 8, the integration of Tanaka, Song, Cross and Dalaa teaches the information processing system according to claim 6, but neither of them teaches: wherein the first processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting from the network device each time the use by the user is terminated, the setting being used in the use by the user.
However, in the same field of endeavor, Iwasaki teaches: wherein the first processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting from the network device each time the use by the user is terminated, the setting being used in the use by the user (Iwasaki: e.g.,  when an execution of printing is completed, a user is asked whether to continue or not; if the user doesn’t want to continue, then user makes a response “by confirming” and then delete the setting information authorized to use an image forming device 100, ¶0074).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and Cross and Dalaa as taught by Iwasaki since Iwasaki suggested in ¶0074 that such modification of displaying a screen that request confirmation of deletion of the setting would ensure that the user has finished using the image forming apparatus prior deleting his/her account in order to avoid confusion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and Cross and further in view of Iwasaki.

With respect to claim 11, Tanaka in view of Song and further in view of Cross teaches the information processing system according to claim 9, but fails to teach: wherein the second processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting each time the use by the user is terminated, the setting being used in the use by the user.
However, Iwasaki teaches: wherein the second processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting each time the use by the user is terminated, the setting being used in the use by the user (Iwasaki: e.g., when an execution of printing is completed, a user is asked whether to continue or not; if the user doesn’t want to continue, then user makes a response “by confirming” and then delete the setting information authorized to use an image forming device 100, ¶0074).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and Cross as taught by Iwasaki since Iwasaki suggested in ¶0074 that such modification of displaying a screen that request confirmation of deletion of the setting would ensure that the user has finished using the image forming apparatus prior deleting his/her account in order to avoid confusion.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and Cross and further in view of Nogawa (U.S PreGrant Publication No. 2018/0212950 A1, hereinafter ‘Nogawa’).

With respect to claim 17, Tanaka in view of Song and further in view of Cross teaches the information processing system of claim 1, but neither of them teach: wherein the user information comprises a user identification (ID) and a device ID of the network device. 
However, in the same field of endeavor of generating temporary account information, Nogawa teaches: wherein the user information comprises a user identification (ID) and a device ID of the network device (Nogawa: e.g., wherein user information includes user ID and printer ID, ¶0053, ¶0063, ¶0068).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and Cross as taught by Nogawa since Nogawa suggested in ¶0053, ¶0063 and/or ¶0068 that such modification of having a user information including user ID and device ID would ensure that the device to use (utilize) corresponds to the guest (temporary) user that is logging in in order to strengthen security and limit users to use a specific device as the device to use.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674